 



Exhibit 10.16
RESTRICTED STOCK UNIT AWARD AGREEMENT
     This Restricted Stock Unit Award (“Award”) is awarded on February ___, 2008
(“Date of Grant”), by Motorola, Inc. (the “Company” or “Motorola”) to Paul Liska
(the “Grantee”).
     WHEREAS, Grantee is receiving the Award under the Motorola Omnibus
Incentive Plan of 2006, as amended (the “2006 Incentive Plan” or the “Plan”);
     WHEREAS, Grantee is the Executive Vice President and Chief Financial
Officer of Motorola;
     WHEREAS, the Award is a grant of Motorola restricted stock units authorized
by the Board of Directors and the Board’s Compensation and Leadership Committee
(the “Compensation Committee”); and
     WHEREAS, it is a condition to Grantee receiving the Award that Grantee
electronically accept the terms, conditions and Restrictions applicable to the
restricted stock units as set forth in this agreement.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and for other good and valuable consideration, the Company hereby awards
restricted stock units to Grantee on the following terms and conditions:

1.   Award of Restricted Stock Units. The Company hereby grants to Grantee a
total of 131,000 Motorola restricted stock units (the “Units”) subject to the
terms and conditions set forth below. All Awards shall be paid in whole shares
of Motorola Common Stock (“Common Stock”); no fractional shares shall be
credited or delivered to Grantee.

2.   Restrictions. The Units are being awarded to Grantee subject to the
transfer and forfeiture conditions set forth below (the “Restrictions”) which
shall lapse, if at all, as described in Section 3 below. For purposes of this
Award, the term Units includes any additional Units granted to the Grantee with
respect to Units, still subject to the Restrictions.

  a.   Grantee may not directly or indirectly, by operation of law or otherwise,
voluntarily or involuntarily, sell, assign, pledge, encumber, charge or
otherwise transfer any of the Units still subject to Restrictions. The Units
shall be forfeited if Grantee violates or attempts to violate these transfer
Restrictions. Motorola shall have the right to assign this Agreement, which
shall not affect the validity or enforceability of this Agreement. This
Agreement shall inure to the benefit of assigns and successors of Motorola.    
b.   Any Units still subject to the Restrictions shall be automatically
forfeited upon the Grantee’s termination of employment with Motorola or a
Subsidiary for any reason other than death, Total and Permanent Disability, or
Involuntary Termination due to (i) a Divestiture or (ii) for a reason other than
for Serious Misconduct. For purposes of this Agreement, a “Subsidiary” is any
corporation or other entity in which a 50 percent or greater interest is held
directly or indirectly by Motorola and which is consolidated for financial
reporting purposes. Total and Permanent Disability is defined in Section 3(a).  
  c.   If Grantee engages in any of the following conduct for any reason, in
addition to all remedies in law and/or equity available to the Company or any
Subsidiary, Grantee shall forfeit all restricted stock units under the Award
whose Restrictions

 



--------------------------------------------------------------------------------



 



      have not lapsed, and, for all restricted stock units under the Award whose
Restrictions have lapsed, Grantee shall immediately pay to the Company the Fair
Market Value (as defined in paragraph 7 below) of Motorola Common Stock (“Common
Stock”) on the date(s) such Restrictions lapsed, without regard to any taxes
that may have been deducted from such amount. For purposes of subparagraphs
(i) through and including (v) below, “Company” or “Motorola” shall mean
Motorola, Inc. and/or any of its Subsidiaries:

  (i)   During the course of Grantee’s employment and thereafter, Grantee uses
or discloses, except on behalf of the Company and pursuant to the Company’s
directions, any Company Confidential Information. “Confidential Information”
means information concerning the Company and its business that is not generally
known outside the Company, and includes (A) trade secrets; (B) intellectual
property; (C) the Company’s methods of operation and Company processes;
(D) information regarding the Company’s present and/or future products,
developments, processes and systems, including invention disclosures and patent
applications; (E) information on customers or potential customers, including
customers’ names, sales records, prices, and other terms of sales and Company
cost information; (F) Company personnel data; (G) Company business plans,
marketing plans, financial data and projections; and (H) information received in
confidence by the Company from third parties. Information regarding products,
services or technological innovations in development, in test marketing or being
marketed or promoted in a discrete geographic region, which information the
Company or one of its affiliates is considering for broader use, shall be deemed
generally known until such broader use is actually commercially implemented;
and/or     (ii)   During Grantee’s employment and for a period of two years
following the termination of Grantee’s employment for any reason, Grantee hires,
recruits, solicits or induces, or causes, allows, permits or aids others to
hire, recruit, solicit or induce, or to communicate in support of those
activities, any employee of the Company who possesses Confidential Information
of the Company to terminate his/her employment with the Company and/or to seek
employment with Grantee’s new or prospective employer, or any other company;
and/or     (iii)   During Grantee’s employment and for a period of two years
following the termination of Grantee’s employment for any reason, Grantee
engages in activities which are entirely or in part the same as or similar to
activities in which Grantee engaged at any time during the two years preceding
termination of Grantee’s employment with the Company, for any person, company or
entity in connection with products, services or technological developments
(existing or planned) that are entirely or in part the same as, similar to, or
competitive with, any products, services or technological developments (existing
or planned) on which Grantee worked at any time during the two years preceding
termination of Grantee’s

 



--------------------------------------------------------------------------------



 



      employment. This paragraph applies in countries in which Grantee has
physically been present performing work for the Company at any time during the
two years preceding termination of Grantee’s employment; and/or     (iv)  
During Grantee’s employment and for a period of two years following the
termination of Grantee’s employment for any reason, Grantee, directly or
indirectly, on behalf of Grantee or any other person, company or entity,
solicits or participates in soliciting, products or services competitive with or
similar to products or services offered by, manufactured by, designed by or
distributed by the Company to any person, company or entity which was a customer
or potential customer for such products or services and with which Grantee had
direct or indirect contact regarding those products or services or about which
Grantee learned confidential information at any time during the two years prior
to Grantee’s termination of employment with the Company; and/or     (v)   During
Grantee’s employment and for a period of two years following the termination of
Grantee’s employment for any reason, Grantee, directly or indirectly, in any
capacity, provides products or services competitive with or similar to products
or services offered by the Company to any person, company or entity which was a
customer for such products or services and with which customer Grantee had
direct or indirect contact regarding those products or services or about which
customer Grantee learned Confidential Information at any time during the two
years prior to Grantee’s termination of employment with the Company.

  d.   The Units are subject to the terms and conditions of the Company’s Policy
Regarding Recoupment of Incentive Payments upon Financial Restatement (such
policy, as it may be amended from time to time, being the “Recoupment Policy”).
The Recoupment Policy provides for determinations by the Company’s independent
directors that, as a result of intentional misconduct by Grantee, the Company’s
financial results were restated (a “Policy Restatement”). In the event of a
Policy Restatement, the Company’s independent directors may require, among other
things (a) cancellation of any of the Units that remain outstanding; and/or
(b) reimbursement of any gains in respect of the Units, if and to the extent the
conditions set forth in the Recoupment Policy apply. Any determinations made by
the independent directors in accordance with the Recoupment Policy shall be
binding upon Grantee. The Recoupment Policy is in addition to any other remedies
which may be otherwise available at law, in equity or under contract, to the
Company.

     The Company will not be obligated to pay Grantee any consideration
whatsoever for forfeited Units.

3.   Lapse of Restrictions.

  a.   The Restrictions applicable to the Units shall lapse, as long as the
Units have not been forfeited as described in Section 2 above, as follows:

 



--------------------------------------------------------------------------------



 



  (i)    

          Vesting     Percentage   Date   50 %   On the 30-month anniversary of
the Date of Grant if Grantee is continuously employed by the Company through
that date   50 %   On the 60-month anniversary of the Date of Grant if Grantee
is continuously employed by the Company through that date

      For purposes of this Agreement, the “Restriction Period” applicable to a
Unit shall refer to the period of time beginning on the Date of Grant and ending
on the date that the Restrictions applicable to such Unit shall lapse, as set
forth in the table above.     (ii)   If a Change in Control of the Company
occurs and the successor corporation (or parent thereof) does not assume this
Award or replace it with a comparable award; provided, further, that with
respect to any Award that is assumed or replaced, such assumed or replaced
awards shall provide that the Restrictions shall lapse if Grantee is
involuntarily terminated (for a reason other than “Cause”) or quits for “Good
Reason” within 24 months of the Change in Control. For purposes of this
paragraph, the terms “Change in Control”, “Cause ” and “Good Reason” are defined
in the 2006 Incentive Plan;     (iii)   Upon termination of Grantee’s employment
by Motorola or a Subsidiary by Total and Permanent Disability. “Total and
Permanent Disability” means for (x) U.S. employees, entitlement to long term
disability benefits under the Motorola Disability Income Plan, as amended and
any successor plan or a determination of a permanent and total disability under
a state workers compensation statute and (y) non-U.S. employees, as established
by applicable Motorola policy or as required by local regulations; or     (iv)  
If the Grantee dies.

  b.   In the case of Involuntary Termination due to (i) a Divestiture or (ii)
for a reason other than for Serious Misconduct before the expiration of the
Restriction Period, if the Units have not been forfeited as described in
Section 2 above, then the Restrictions shall lapse on a pro rata basis
determined by dividing (i) the number of completed full years of service by the
Grantee from the Award Date to the employee’s date of termination by (ii) the
total length of the Restriction Period.     c.   “Termination due to a
Divestiture” for purposes of this Agreement means if Grantee accepts employment
with another company in direct connection with the sale, lease, outsourcing
arrangement or any other type of asset transfer or transfer of any portion of a
facility or any portion of a discrete organizational unit of Motorola or a
Subsidiary, or if Grantee remains employed by a Subsidiary that is

 



--------------------------------------------------------------------------------



 



      sold or whose shares are distributed to the Motorola stockholders in a
spin-off or similar transaction (a “Divestiture”).     d.   “Serious Misconduct”
for purposes of this Agreement means any misconduct identified as a ground for
termination in the Motorola Code of Business Conduct, or the human resources
policies, or other written policies or procedures.     e.   If, during the
Restriction Period, the Grantee takes a Leave of Absence from Motorola or a
Subsidiary, the Units will continue to be subject to this Agreement. If the
Restriction Period expires while the Grantee is on a Leave of Absence the
Grantee will be entitled to the Units even if the Grantee has not returned to
active employment. “Leave of Absence” means an approved leave of absence from
Motorola or a Subsidiary that is not a termination of employment, as determined
by Motorola.     f.   To the extent the Restrictions lapse under this Section 3
with respect to the Units, they will be free of the terms and conditions of this
Award (other than 2(c)).

4.   Adjustments. If the number of outstanding shares of Common Stock is changed
as a result of a stock split or the like without additional consideration to the
Company, the number of Units subject to this Award shall be adjusted to
correspond to the change in the outstanding shares of Common Stock.

5.   Dividends. No dividends (or dividend equivalents) shall be paid with
respect to Units credited to the Grantee’s account.

6.   Delivery of Certificates or Equivalent. Upon the lapse of Restrictions
applicable to the Units, the Company shall, at its election, either (i) deliver
to the Grantee a certificate representing a number of shares of Common Stock
equal to the number of Units upon which such Restrictions have lapsed, or
(ii) establish a brokerage account for the Grantee and credit to that account
the number of shares of Common Stock of the Company equal to the number of Units
upon which such Restrictions have lapsed.

7.   Withholding Taxes. The Company is entitled to withhold applicable taxes for
the respective tax jurisdiction attributable to this Award or any payment made
in connection with the Units. Grantee may satisfy any minimum withholding
obligation in whole or in part by electing to have the plan administrator retain
shares of Common Stock deliverable in connection with the Units having a Fair
Market Value on the date the Restrictions applicable to the Units lapse equal to
the amount to be withheld. “Fair Market Value” for this purpose shall be the
closing price for a share of Common Stock on the date the Restrictions
applicable to the Units lapse (the “Restrictions Lapse Date”) as reported for
the New York Stock Exchange- Composite Transactions in the Wall Street Journal
at www.online.wsj.com or, for purposes of imposing sanctions under paragraph
2(d), on any date specified therein. In the event the New York Stock Exchange is
not open for trading on the Restrictions Lapse Date, or if the Common Stock does
not trade on such day, Fair Market Value for this purpose shall be the closing
price of the Common Stock on the last trading day prior to the Restrictions
Lapse Date.

8. Voting and Other Rights.

  a.   Grantee shall have no rights as a stockholder of the Company in respect
of the Units, including the right to vote and to receive cash dividends and
other

 



--------------------------------------------------------------------------------



 



      distributions until delivery of certificates representing shares of Common
Stock in satisfaction of the Units.     b.   The grant of Units does not confer
upon Grantee any right to continue in the employ of the Company or a Subsidiary
or to interfere with the right of the Company or a Subsidiary, to terminate
Grantee’s employment at any time.

9.   Agreement Following Termination of Employment. Grantee agrees that upon
termination of employment with Motorola or a Subsidiary, Grantee will
immediately inform Motorola of (a) the identity of any new employer (or the
nature of any start-up business or self-employment), (b) Grantee’s new title,
and (c) Grantee’s job duties and responsibilities. Grantee hereby authorizes
Motorola or a Subsidiary to provide a copy of this Award Document to Grantee’s
new employer. Grantee further agrees to provide information to Motorola or a
Subsidiary as may from time to time be requested in order to determine his/her
compliance with the terms hereof.

10.   Consent to Transfer Personal Data. By accepting this award, Grantee
voluntarily acknowledges and consents to the collection, use, processing and
transfer of personal data as described in this paragraph. Grantee is not obliged
to consent to such collection, use, processing and transfer of personal data.
However, failure to provide the consent may affect Grantee’s ability to
participate in the Plan. Motorola, its Subsidiaries and Grantee’s employer hold
certain personal information about Grantee, that may include his/her name, home
address and telephone number, date of birth, social security number or other
employee identification number, salary grade, hire data, salary, nationality,
job title, any shares of stock held in Motorola, or details of all restricted
stock units or any other entitlement to shares of stock awarded, canceled,
purchased, vested, or unvested, for the purpose of managing and administering
the Plan (“Data”). Motorola and/or its Subsidiaries will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of Grantee’s participation in the Plan, and Motorola and/or any of
its Subsidiaries may each further transfer Data to any third parties assisting
Motorola in the implementation, administration and management of the Plan. These
recipients may be located throughout the world, including the United States.
Grantee authorizes them to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing Grantee’s participation in the Plan, including any requisite transfer
of such Data as may be required for the administration of the Plan and/or the
subsequent holding of shares of stock on Grantee’s behalf to a broker or other
third party with whom Grantee may elect to deposit any shares of stock acquired
pursuant to the Plan. Grantee may, at any time, review Data, require any
necessary amendments to it or withdraw the consents herein in writing by
contacting Motorola; however, withdrawing consent may affect Grantee’s ability
to participate in the Plan.

11.   Nature of Award. By accepting this Award Agreement, the Grantee
acknowledges his or her understanding that the grant of Units under this Award
Agreement is completely at the discretion of Motorola, and that Motorola’s
decision to make this Award in no way implies that similar awards may be granted
in the future or that Grantee has any guarantee of future employment. Nor shall
this or any such grant interfere with Grantee’s right or the Company’s right to
terminate such employment relationship at any time, with or without cause, to
the extent permitted by applicable laws and any enforceable agreement between
Grantee and the Company. In addition, the Grantee hereby acknowledges that he or
she has entered into employment with Motorola or a Subsidiary upon terms that
did not include this Award or similar awards, that his or her decision to
continue employment is not dependent on

 



--------------------------------------------------------------------------------



 



    an expectation of this Award or similar awards, and that any amount received
under this Award is considered an amount in addition to that which the Grantee
expects to be paid for the performance of his or her services. Grantee’s
acceptance of this Award is voluntary. The Award is not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension, or
retirement benefits or similar payments, notwithstanding any provision of any
compensation, insurance agreement or benefit plan to the contrary,

12.   Remedies for Breach. Grantee hereby acknowledges that the harm caused to
the Company by the breach or anticipated breach of paragraphs 2(c)(i), (ii),
(iii), (iv) and/or (v) of this Agreement will be irreparable and further agrees
the Company may obtain injunctive relief against the Grantee in addition to and
cumulative with any other legal or equitable rights and remedies the Company may
have pursuant to this Agreement, any other agreements between the Grantee and
the Company for the protection of the Company’s Confidential Information, or
law, including the recovery of liquidated damages. Grantee agrees that any
interim or final equitable relief entered by a court of competent jurisdiction,
as specified in paragraph 15 below, will, at the request of the Company, be
entered on consent and enforced by any such court having jurisdiction over the
Grantee. This relief would occur without prejudice to any rights either party
may have to appeal from the proceedings that resulted in any grant of such
relief.

13.   Acknowledgements. With respect to the subject matter of paragraphs
2(c)(i), (ii), (iii), (iv) and (v) and paragraphs 12 and 15 hereof, this
Agreement is the entire agreement with the Company. No waiver of any breach of
any provision of this Agreement by the Company shall be construed to be a waiver
of any succeeding breach or as a modification of such provision. The provisions
of this Agreement shall be severable and in the event that any provision of this
Agreement shall be found by any court as specified in paragraph 15 below to be
unenforceable, in whole or in part, the remainder of this Agreement shall
nevertheless be enforceable and binding on the parties. Grantee hereby agrees
that the court may modify any invalid, overbroad or unenforceable term of this
Agreement so that such term, as modified, is valid and enforceable under
applicable law. Further, by accepting any Award under this Agreement, Grantee
affirmatively states that (s)he has not, will not and cannot rely on any
representations not expressly made herein.

14.   Funding. No assets or shares of Common Stock shall be segregated or
earmarked by the Company in respect of any Units awarded hereunder. The grant of
Units hereunder shall not constitute a trust and shall be solely for the purpose
of recording an unsecured contractual obligation of the Company.

15.   Governing Law. All questions concerning the construction, validity and
interpretation of this Award shall be governed by and construed according to the
law of the State of Illinois without regard to any state’s conflicts of law
principles. Any disputes regarding this Award or Agreement shall be brought only
in the state or federal courts of Illinois.

16.   Waiver. The failure of the Company to enforce at any time any provision of
this Award shall in no way be construed to be a waiver of such provision or any
other provision hereof.

17.   Actions by the Compensation Committee. The Committee may delegate its
authority to administer this Agreement. The actions and determinations of the
Compensation Committee or delegate shall be binding upon the parties.

 



--------------------------------------------------------------------------------



 



18.   Acceptance of Terms and Conditions. By electronically accepting this Award
within 30 days after the date of the electronic mail notification by the Company
to Grantee of the grant of this Award (“Email Notification Date”), Grantee
agrees to be bound by the foregoing terms and conditions, the 2006 Incentive
Plan and any and all rules and regulations established by Motorola in connection
with awards issued under the 2006 Incentive Plan. If Grantee does not
electronically accept this Award within 30 days of the Email Notification Date
Grantee will not be entitled to the Units.

19.   Plan Documents. The 2006 Incentive Plan and the Prospectus for the 2006
Incentive Plan are available at
http://myhr.mot.com/pay.finances/awards_incentives/stock_options/plan_documents.jsp
or from Global Rewards, 1303 East Algonquin Road, Schaumburg, IL 60196,
(847) 576-7885.

 